Citation Nr: 0700562	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant claims that he had World War II service in some 
capacity with the U.S. Armed Forces in the Philippines.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 determination by the VA Manila, 
the Republic of the Philippines, Regional Office (RO).




FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a veteran, and does not meet basic legal 
requirements for eligibility for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945, and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c), (d).  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.41(a), (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information it contains is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In November 2004, the service department (via the National 
Personnel Records Center (NPRC)) certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including recognized guerillas, in the service of the 
U.S. Armed Forces.  NPRC based the certification on the 
information supplied by the appellant.  The appellant had 
submitted a Philippine government certification indicating 
that he served during World War II.  That certification did 
not meet the specifications of 38 C.F.R. § 3.203(a).  
Consequently, VA was required to obtain verification of 
service from the service department subsequently received.  
VA is bound by a certification of no service by the service 
department.  38 C.F.R. § 3.203(a); Duro, 2 Vet. App. at 532.  
Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran 
status and basic eligibility for VA benefits.  Moreover, he 
has provided no further evidence that would warrant a request 
for re-certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the law 
is dispositive of this issue, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations (codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) provide for, 
among other things, notice and assistance to claimants under 
certain circumstances.  However, Congress, in enacting the 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, VCAA is 
not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant case, 
VCAA is not applicable.  


ORDER

The appeal to establish basic legal entitlement to VA 
benefits is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


